DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites, “a maximum angle between a tangent to the first surface and the at least one surface of the strip-shaped core is 60º or less.” Claim 1 recites a narrower angle of 30º or less. Thus, claim 4 broadens the scope of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO2018079817A1; US20200067081A1 relied upon as English translation thereof and referred to below) in view of Otohata (WO2018179205A1; an English machine translation thereof accompanies this Action and is referred to below) and Tanaka (US20120115030A1).
Hirai teaches an electrode having a strip-shaped core; an active material layer disposed on at least one surface of the strip shaped core in a thickness direction so as to extending in a longitudinal direction of the strip-shaped core; and a protecting layer that is disposed so as to cover the active material layer and has a higher electrical resistance than the active material layer (see Fig. 1a, current collector 2; active material layer 3 on current collector 2; resin layer 4 disposed to cover active material layer 3, which includes an insulating material and is higher-resistance; [0029]-[0034]).
The active material layer includes a first surface and a second surface, the first surface facing away from the strip-shaped core in the thickness direction and being formed in a region that extends from an edge of the active material layer at a first end of the active material layer to a boundary 300 µm away from the edge in a width direction (transition portion 4c has a length of about 2 mm, which is at least as long as 300 µm and thus meets the limitation; [0034]), the second surface being positioned closer than the first surface to a second end, opposite the first end, of the active material layer in the width direction, a distance from the second surface to the strip-shaped core in the thickness direction being constant (top surface of active material layer covered by 4c and 4a, respectively; see FIG. 1a).
Regarding the protecting layer, an average value of a first thickness of a first portion covering the first surface in a direction normal to an inclined plane of the first surface is larger than a maximum value of a second thickness of a second portion covering the second surface in a direction normal to the second surface (thickness of 4c is greater than thickness of 4a; [0038], [0043]).
Hirai does not teach (deficient limitation 1) the average thickness being 1.7 or more times a larger than a maximum value of the second the second thickness, nor (deficient limitation 2) wherein the inclined plane is inclined at an angle of about 30º or less relative to the at least on surface of the strip-shaped core, and proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale (MPEP 2125).
Deficient limitation 1
Otohata teaches deficient limitation 1. Otohata teaches an electrode having a strip-shaped core; an active material layer disposed on at least one surface of the strip shaped core in a thickness direction so as to extending in a longitudinal direction of the strip-shaped core; and a protecting layer that is disposed so as to cover the active material layer and has a higher electrical resistance than the active material layer (Fig. 1, base material 10, which may be current collector foil, first layer 11, which may be active material, second layer 12, which is insulating layer; see also Fig. 9). Thus, Otohata is analogous art.
The active material layer includes a first surface and a second surface, the first surface facing away from the strip-shaped core in the thickness direction and being formed in a region that extends from an edge of the active material layer at a first end of the active material layer to a boundary from the edge in a width direction, the second surface being positioned closer than the first surface to a second end, opposite the first end, of the active material layer in the width direction, a distance from the second surface to the strip-shaped core in the thickness direction being constant (top surface of first layer 11 covered by thick portion 18 of second layer 12 at boundary portion 15, and rest of first layer 11 covered by 12, respectively).
Otohata also teaches:
“…since the insulating layer at the boundary is thick, it is strong against bending and high in strength. Therefore, it is possible to reduce the possibility of breakage of the current collector foil and peeling of the insulating layer. On the other hand, when the insulating layer at the boundary is not thick as shown in FIG.9B, it is vulnerable to bending, stress is applied to the boundary 150, and the current collector foil may break or the insulating layer may peel off.” (Otahata, pg. 6)
Otahata accordingly teaches that the ratio of the thicknesses is a result-effective variable for determining the breakage of the current collector foil and the peeling of the insulating layer.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the electrode of claim 1 by routine experimentation such that the average thickness is 1.7 or more times a larger than a maximum value of the second thickness.
Deficient limitation 2
	Tanaka teaches deficient limitation 2. Tanaka is analogous art because Tanaka belongs to the same field of wound battery design ([0002]). Tanaka tested several samples of varying taper angles (see conclusion of test results at [0134]). Tanaka concluded that at 60 degrees, partial delamination occurred, whereas no delamination was observed when the taper angle was smaller than 45 degrees. Thus, Tanaka teaches to use an angle of 45 degrees or less (see also Table 1; numerous taper angles of 30º or less were used). Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Hirai with Tanaka such that the inclined plane is inclined at an angle of about 30º or less relative to the at least on surface of the strip-shaped core. The skilled person would have been motivated to modify Hirai with Tanaka by using a taper angle of 45 degrees or less to avoid delamination of the insulating layer ([0134]; see also [0034]).
Conclusion
	Thus, in view of Otohata and Tanaka, it would have been obvious before the effective filing date of the claimed invention to have modified Hirai as described above with Otohata and Tanaka to arrive at the claimed invention wherein the average thickness being 1.7 or more times a larger than a maximum value of the second the second thickness, and wherein the inclined plane is inclined at an angle of about 30º or less relative to the at least on surface of the strip-shaped core. 
Regarding claim 2, Hirai in view of Otohata and Tanaka teach the electrode according to claim 1 as described above. Hirai in view of Otohata and Tanaka also teach the first thickness is 3.3 or more times larger than the maximum value of the second thickness for substantially the same reasons identified above, i.e., the skilled person would have arrived at the claimed invention in view of Otohata by routine experimentation (see rejection of claim 1 above).
Regarding claim 3, Hirai in view of Otohata and Tanaka teach the electrode according to claim 1 as described above. Hirai also teaches wherein the strip-shaped core is a negative electrode core (Hirai describes a general electrode in the claim mapping of claim 1; “Note that the negative electrode can be manufactured in the same manner as the positive electrode.” (pg. 4, ¶6)), and the active material layer is a negative electrode active material layer (where the core is a negative electrode core, the active material layer is necessarily a negative electrode active material layer), and the negative electrode active material layer contains an active material made of a carbon material (“Also, the negative electrode active material contains metal and / or metal oxide and carbon as the negative electrode active material.” (pg. 7, last paragraph)).
Regarding claim 4, Hirai in view of Otohata and Tanaka teach the electrode according to claim 1 as described above. Hirai in view of Otohata and Tanaka also necessarily teach the limitations of claim 4, since claim 4 broadens the subject matter of claim 1 (see rejections under 35 U.S.C. §112(d) above).
Regarding claim 5, Hirai in view of Otohata and Tanaka teach the electrode according to claim 1 as described above.
Claim 5 requires, “wherein a dimension of an inclined portion of the active material layer in the width direction is defined as a, the inclined portion having an outer surface that faces away from the strip-shaped core in the thickness direction and whose distance to the strip-shaped core in the thickness direction tapers toward the first end in the width direction, wherein the outer surface and the first surface coincide with each other in the region from the edge of the active material layer to the boundary, and a maximum total thickness of the protecting layer and the active material layer formed on the at least one surface of the strip-shaped core is defined as b, wherein a ratio of b/a is from 1/30 to 3.”
Hirai in view of Otohata and Tanaka as applied above do not teach the main limitation of claim 5, specifically, wherein a ratio of b/a is from 1/30 to 3.
However, Tanaka does teach the limitation. Tanaka is analogous prior art as addressed above. Tanaka teaches a tapered zone 122 (FIG. 1) that is an interface between a high-resistance layer 40 and active material layer 12, which are both disposed on current collector foil 11, which is essentially the same structure as taught by Hirai. Tanaka teaches the tapered zone has a most preferred width of 100 to 500 microns ([0034]).
Hirai is not limited to any specific examples of the length of the active material layer from the edge in a width direction (as noted above, Hirai teaches transition portion 4c may be 2 mm, which is at least as long as 300 µm). The length of the active material layer in the width direction is from 100-500 microns in a tapered zone ([0034]). Tanaka teaches that the thickness of active material layer 12 is 25-80 microns ([0032]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable length of the active material in the width direction in a tapered zone in the device of Hirai. Said combination would amount to nothing more than selecting a known length of the active material layer in the width direction in a tapered zone and height of the active material layer for its intended use in a known environment to accomplish an expected result of a reduced tendency of delamination and loss of the high-resistance layers and/or active material during manufacturing or battery use ([0013]). See MPEP 2144.07.
The resulting ratio of a/b (a = length of tapered zone; b = height of active material layer) would be from 0.05 (25 microns / 500 microns) to 1.25 (100 microns / 80 microns). The instantly claimed range is from 0.033 to 3, and the range of Tanaka as calculated is from 0.05 to 1.25, which overlaps in the range of 0.05 to 1.25. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05I.
Regarding claim 6, Hirai teaches a nonaqueous electrolyte secondary battery (abstract). Hirai in view of Otohata and Tanaka teach the electrode according to claim 1 as described above.
Regarding claim 7, Hirai in view of Otohata and Tanaka teach the electrode according to claim 1 as described above. 
Hirai in view of Otohata and Tanaka as applied above do not teach wherein the first thickness is between 5 µm and 30 µm. Hirai, as noted above, teaches that transition portion 4c is thicker than portion 4a. Hirai teaches that the thickness of portion 4a is no greater than 5 µm, accordingly, the transition portion 4c (corresponding to the portion where the instantly claimed first thickness is defined) must be greater than 5 µm. However, Hirai does not teach the upper bound. 
However, Tanaka does teach the limitation. Tanaka is analogous prior art as addressed above. Tanaka teaches a tapered zone 122 (FIG. 1) that is an interface between a high-resistance layer 40 and active material layer 12, which are both disposed on current collector foil 11, which is essentially the same structure as taught by Hirai. Tanaka does not explicitly teach the thickness of the tapered zone. However, Tanaka teaches the thickness of the high-resistance layer 40 is from 3 to 15 micron. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05I.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable length of the active material in the width direction in a tapered zone in the device of Hirai. Said combination would amount to nothing more than selecting a known height of the active material layer for its intended use in a known environment to accomplish an expected result of a reduced tendency of delamination and loss of the high-resistance layers and/or active material during manufacturing or battery use ([0013]). See MPEP 2144.07.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kifune (US20200144657A1) teaches an electrode that corresponds to the claimed electrode, except in that Kifune defines a first thickness of an inclined portion (see t1 of FIG. 11c) and a second thickness of a second portion (see t2 of FIG. 11c) and the first thickness is actually less than the second thickness, see [0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721